BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                 No. 06-14-00094-CV

                               Nancy Elizabeth Bowman

                                              v.

                         Jerry Davidson and Diana Davidson

         (No. 13-0618 IN 71ST DISTRICT COURT OF HARRISON COUNTY)


TYPE OF FEE                    CHARGES        PAID       BY
MOTION FEE                           $10.00   E-PAID     DEE ANNA ALLISON
MOTION FEE                           $10.00   E-PAID     JACK SANDERS
CLERK'S RECORD                    $1,450.00   PAID       JACK SANDERS
REPORTER'S RECORD                 $3,078.00   UNKNOWN    JACK SANDERS
SUPREME COURT CHAPTER 51 FEE         $50.00   E-PAID     JACK SANDERS
INDIGENT                             $25.00   E-PAID     JACK SANDERS
FILING                              $100.00   E-PAID     JACK SANDERS
STATEWIDE EFILING FEE                $20.00   E-PAID     JACK SANDERS


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                        IN TESTIMONY WHEREOF,
                                                        witness my hand and the Seal of
                                                        the COURT OF APPEALS for
                                                        the Sixth District of Texas, this
                                                        September 16, 2015.

                                                        DEBRA AUTREY, CLERK



                                                        By ___________________________
                                                                                Deputy